IN THE UNITEI) STATES DISTRICT C()URT
FOR THE WESTERN DISTRICT ()F PENNSYLVANIA

ARMSTRONG
TELECOMMUNICATIONS, INC.,

Plaintiff,
v.

Civil No. 18-787
CHR SOLUTIONS, INC.
Defendant/Third Party Plaintiff,

V.

VANTAGE POINT SOLUTIONS, INC.
and VIRGINIA GARDEA

V\/\/\/\/\/`/\'/\./\./\_/VV\./VV

Third Party Defendants.
MEMORANDUM OPINION and ORDER

Plaintiff Armstrong Telecommunications, Inc. filed a Complaint on June 15, 2018,
against Defendant CHR Solutions, lnc. (“CHR”) alleging Various claims arising out of a contract
between the parties ECF No. l. CHR filed an AnsWer and Counterclaim, and asserted Third
Party Claims against Third Party Defendants, Virginia Gardea and Vantage Point Solutions, lnc.
(“Vantage Point”). ECF No. 26. On December 20, 2018, the Court granted the Third-Party
Defendants’ l\/Iotion to Dismiss the Third-Party Claims, Without prejudice to file amended third-
party claims. ECF No. 65. CHR filed Amended Third-Party Claims against Ms. Gardea and
Vantage on January 25, 2019. ECF No. 69. Presently before the Court is the Third-Party
Defendants’ l\/lotion to Dismiss CHR’s Amended Third-Party Claims for Failure to State a
Claim. ECF No. 70. Oral argument on the motion Was held on April 18, 2019. For the reasons
that follow, the Third~Party’s motion to dismiss is granted, Without prejudice, and CHR Will be

permitted to file amended third-party claims.

 

Armstrong and CHR entered into a Master Services Agreement, dated May 30, 2017, by
Which CHR agreed to provide certain specialized engineering services in furtherance of
Armstrong’s contract to provide broadband services to rural markets in Nevv Yorl<. ECF No. 1
at W 10-11, 18. Armstrong alleges that due to CHR’s mistakes, deficiencies, and delays in its
performance of the l\/Iaster Services Agreement, Armstrong placed CHR on notice of its intent
to terminate CHR in January of 2018. lg 11 66. Armstrong alleges that CHR failed to cure its
deficiencies and therefore Armstrong hired Vantage Point to audit, correct, and complete the
services that CHR had originally contracted to perform. lCL llll 67-68.

CHR alleges that Virginia Gardea, Who Was an employee of CHR until September, 2017,
conspired With Armstrong in order to interfere With CHR’s contractual relationship With
Armstrong. CHR First Amended Third-Party Claims, ECF No. 69, at 1111 28, 59, 70. The goal
of such interference Was for Vantage Point, Ms. Gardea’s new employer, to acquire a contract
With Armstrong to perform the completion of the scope of Work as under the CHR-Armstrong
contract Ld- 111 74-75. CHR alleges that Ms. Gardea breached her confidentiality agreement in
order to facilitate the interference for hers and Vantage Points’ benefit l_d. 1111 68~70.
Accordingly, CHR sets forth claims against Ms. Gardea and Vantage Point for Tortious
lnterference With CHR’s Contract With Armstrong, and for Civil Conspiracy. l$ 1111 62-66, 72~
77. CHR also alleges a breach of contract claim against l\/ls. Gardea. Li. llll 57-61. And, as
against Vantage Point, CHR alleges a claim of Tortious lnterference With CHR’s agreement
With Ms. Gardea, and a claim for Commercial, Trade, or Business Disparagement. li llll 67 -

71, 78-81. Finally, CHR seeks attorneys’ fees as to all claims.

l\/Is. Gardea and Vantage Point move to dismiss all claims for failure to state a claim upon
which relief can be granted. At oral argument, CHR conceded that its claims for attorneys’ fees
should be dismissed As regards the remaining claims, the Third-Party Defendants argue that
all should be dismissed because the Amended Third-Party Claims lack factual support.
Specifically, counsel for the Third-Party Defendants argue that the only factual allegations to
establish their claims conveys that, in early February, 2018, a CHR employee saw Ms. Gardea
at an industry event talking to Shawn Beqaj, Armstrong’s Vice President. CHR also pleads
that, on February 23, 2018, Mr. Beqaj notified CHR that Armstrong was engaging Vantage
Point to audit CHR’s work. CHR further alleges that, on February 26, 2018, Mr. Beqaj then
forwarded an email exchange between Mr. Beqaj and another CHR employee to Ms. Gardea,
using her former CHR email account CHR alleges that the email exchange discussed the
project at issue. Finally, CHR alleges that, on February 27, 2018, Armstrong requested CHR to
turn over to Vantage Point CHR’s design data, and then, on April 4, 2018, Armstrong
terminated the CHR contract. l_d_. 111 37, 41, 45.

At oral argument, counsel for CHR argued that the timing of these alleged facts, raises
the inference that something suspicious was occurring between Armstrong and Ms. Gardea and
Vantage Point, to circumstantially support its claims against both Third-Party Defendants. The
Third-Party Defendants counter and argue that these allegations are vague and non-specific to
satisfy the elements necessary for the claims asserted against them in CHR’s Amended Third-
Party Claims. The Court agrees with the Third-Party Defendants. CHR has not sufficiently
plead facts to establish its claims against said Third-Party Defendants. The Court will permit

CHR a final opportunity to again amend its Third-Party Claims to plead factual allegations

 

 

Sufficient “to raise a right to relief above the speculative level.” Bell Atlantic Corp. V. Twombly,

550 U.S. 544, 555 (2007).

Accordingly, the Third-Paity Defendants’ Motion to Dismiss CHR’s Amended Third-
Party Claims for Failure to State a Claim (ECF No. 70) is GRANTED, without prejudice CHR
is granted leave to file Second Amended Third-Party Claims no later than May 24, 2019.

lT IS FURTHER ORDERED that the Motion to Dismiss CHR’s claim for attorneys’ fees

is GRANTED, and said claim is hereby dismissed, with prejudice

IT IS SO ORDERED:

 

 

 

l\/la\rilynjll. ir’loran
United States District Judge

 

